Exhibit21 NAME JURISDICTION OF ORGANIZATION Financial Models Company Ltd. New York SS&C Financial Services LLC Delaware SS&C Technologies Connecticut LLC Connecticut SS&C Technologies, Inc. Delaware Advent Software, Inc. Delaware Hub Data, Inc. Massachusetts Second Street Securities, Inc. Delaware Advent Software (Middle East) Limited United Arab Emirates Syncova Solutions Limited United Kingdom Advent Software (Asia) Limited Hong Kong Advent Software (Beijing) Co., Limited China Advent Software (Singapore) Pte. Ltd. Singapore Advent Europe Limited England and Wales Advent Switzerland AG Switzerland Advent Software ApS Denmark Advent Norway AS Norway Advent Sweden AB Sweden Advent Software Luxembourg S.A.R.L. Luxembourg Primatics Financial (Pvt.) Ltd. Pakistan Financial Models Corporation Limited United Kingdom FMC Global Investments Limited Barbados SS&C Fund Services (Cayman) Ltd. Cayman Islands GlobeOp Financial Services (India) Private Limited India GlobeOp Financial Services (Ireland) Limited Ireland SS&C Financial Services Limited United Kingdom GlobeOp Financial Services (Switzerland) GmbH Switzerland GlobeOp Financial Services Technologies (India) Private Limited India GlobeOp Holdings Company (Mauritius) Private Limited Mauritius SS&C Depositary Services Limited United Kingdom GlobeOp Risk Services Limited United Kingdom SS&C Fund Services (Bermuda) Ltd. Bermuda SS&C Services Limited Bermuda SS&C Fund Administration Company Nova Scotia SS&C European Holdings S.A.R.L. Luxembourg SS&C Technologies (s)Pte Ltd. Singapore SS&C Technologies Australia Pty Ltd. Australia SS&C Technologies B.V. Netherlands SS&C Technologies Canada Corp. Nova Scotia SS&C Technologies Holdings Europe S.A.R.L. Luxembourg SS&C Technologies Hong Kong Limited Hong Kong SS&C Technologies India Private Limited India SS&C Technologies Ireland Limited Ireland SS&C Technologies Limited United Kingdom SS&C Technologies Sdn. Bhd. Malaysia Tradeware Global UK Limited United Kingdom SS&C Luxembourg S.A.R.L. Luxembourg DST Global Solutions LLC Delaware Global Solutions (Thailand) Limited Thailand SS&C Guernsey Limited Guernsey SS&C Solutions Limited United Kingdom SS&C Solutions Singapore Pte. Ltd Singapore SS&C Solutions Pty Limited Australia SS&C Solutions Hong Kong Limited Hong Kong SS&C Solutions NZ Limited New Zealand SS&C Technologies Shanghai Limited China PT DST Global Solutions Indonesia Indonesia SS and C Technologies South Africa (Pty) Ltd South Africa SS&C Hedge Fund Services, North America Inc. Delaware SS&C Hedge Fund Services, Inc. Delaware SS&C Private Equity Services, Inc. Delaware Conifer Financial Services LLC Delaware Conifer Asset Solutions LLC Delaware Vastardis Fund Services LLC Delaware Conifer Fund Services Ltd. British Virgin Islands Conifer Asset Solutions Company Nova Scotia Conifer Asset Solutions Pte. Ltd. Singapore SSC Jersey Limited United Kingdom SS&C Fund Services (UK) Limited United Kingdom SS&C Fund Services (Asia) Limited Hong Kong SS&C Fund Services (Asia)Pte Ltd. Singapore
